Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 17, 2018

                                           No. 04-18-00024-CV

                               IN RE Ernest Phillip BARRETT,
                 Attorney Hugo Xavier de los Santos, and Attorney Henry Ridgway

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On January 12, 2018, relators filed a petition for writ of mandamus and a motion for
emergency stay. The real party in interest filed a response. The motion for emergency stay is
DENIED. After considering the petition and response, this court is of the opinion that relators
are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.
        It is so ORDERED on January 17, 2018.


                                                            _________________________________
                                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CI-32662, styled MEDFINMANAGER, LLC v. Ernest P. Barrett, et
al., pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.